This is an appeal from the judgment and an order denying defendant's motion to set aside the default for failure to answer the complaint and to vacate the judgment thereupon entered against the appellant.
The facts and the law applicable thereto are admittedly the same as those in the case of Victor Power and Mining Co. v.Cole — No. 651, ante, p. 497, [105 P. 758] — this day decided. Therefore, upon the authority of said case, the judgment and the order herein appealed from are affirmed.
Chipman, P. J., and Burnett, J., concurred. *Page 506